UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7101



TOMMY R. ROBINSON,

                                              Plaintiff - Appellant,

          versus

HOWARD COUNTY POLICE DEPARTMENT; POLICE CHIEF;
THOMAS M. MARTIN, Detective; RICHARD WITTE,
Detective; KELLY SMITH, Officer; RICHARD
RUTLEDGE, Officer; M. T. HARDING, Officer;
MICHAEL MARTIN, Officer; VICTORIA PLANK, Offi-
cer; WILLIAM SEIFERT, Officer; NATHAN RETTIG,
Officer; MICHAEL PRICE, Officer; UNIDENTIFIED
MD STATE TROOPER; V. WILLIAM, Officer,

                                             Defendants - Appellees,

          and


NORMAN SNYDER, Detective; K-9, Dino; SUSAN
REIDER, Officer; KEITH FISHER, Officer,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-94-393-HAR)

Submitted:   January 11, 1996             Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.
2
Tommy R. Robinson, Appellant Pro Se. Barbara McFaul Cook, County
Solicitor, Rebecca Ann Laws, COUNTY SOLICITOR'S OFFICE, Ellicott
City, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's denial of his motion

for court-appointed counsel. We dismiss the appeal for lack of
jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1988), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus-
trial Loan Corp., 337 U.S. 541 (1949). The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.
     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3